 Case 14-34439-sgj13 Doc 71 Filed 11/05/18              Entered 11/05/18 19:11:47        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IN RE:

PAUL SAPUTO, Debtor                                            CASE NO. 14-34439-sgj13


                                      NOTICE OF APPEARANCE

         Notice is hereby given that the undersigned counsel is appearing on behalf of the following

creditor in this bankruptcy proceeding:

           Independent Bank, successor by merger to Houston Community Bank, N.A.

Therefore, in accordance with Bankruptcy Rules 9010(b), 2002, and other Bankruptcy and Local Rules

as may be applicable, it is requested that the undersigned counsel be served with notice and copies of all

pleadings filed in this proceeding.


                                                        Respectfully submitted,

                                                        Goodwin & Harrison, L.L.P.


                                                        /s/ Josh M. Harrison
                                                        Josh M. Harrison
                                                        State Bar No. 09116300
                                                        P.O. Box 8278
                                                        The Woodlands, Texas 77387-8278
                                                        (281) 363-3136
                                                        Fax: (281) 363-3215
                                                        Email: josh@goodwin-harrison.com

                                                        Attorneys for Independent Bank




                                                    1
 Case 14-34439-sgj13 Doc 71 Filed 11/05/18               Entered 11/05/18 19:11:47         Page 2 of 2



                                          Certificate of Service

I hereby certify that on the date that the above and foregoing pleading is filed, a true and correct copy of
the above and foregoing document shall be served via electronic means, if available, otherwise by regular,
first class mail, to:


                                 Holly B. Guelich, Attorney for Debtor
                                   12880 Hillcrest Road, Suite J233
                                          Dallas, Texas 75230

                                  Thomas Powers, Chapter 13 Trustee
                                    105 Decker Court, Suite 1150
                                        Irving, Texas 75062

                                            U.S. Trustee
                                   1100 Commerce Street, Room 976
                                         Dallas, Texas 75242


                                                         /s/ Josh M. Harrison
                                                         Josh M. Harrison




                                                     2
